                                    ISTRIC
                               TES D      TC
                             TA

                                                O
                     S




                                                 U
                    ED




                                  ORD      ERED   RT
                UNIT




                         IT IS SO
Feb. 26, 2020                                           R NIA

                                             . Ryu
                                    onna M
                NO




                             Judge D
                                                        FO
                 RT




                                                    LI




                         ER
                    H




                                                A




                              N                     C
                                                F
                                  D IS T IC T O
                                        R
